ORDER RE: DEFENDANT’S MOTION FOR CLARIFICATION *
YANELLO, Judge.
In connection with defendant’s pending motion for clarification, IT IS HEREBY ORDERED THAT defendant’s motion is GRANTED to the extent that the fourth and fifth sentences of the first paragraph of the court’s Opinion of August 16,1984, 5 Cl.Ct. 812 are hereby deleted, and the following substituted therefor, in order to avoid any confusion in the future:
[4] The agency is to establish procedures for the storage, transportation, and disposal of cancelled pesticides; however, as contrasted with the indemnity provisions, there are no statutory provisions for government reimbursement to registrants or owners of pesticides of their costs associated with these procedures except that, under appropriate circumstances, the government shall accept stocks of pesticides at convenient locations for disposal by the agency itself. See 7 U.S.C. § 136q(a); S.Rep. No. 838, 92nd Cong., 2d Sess., reprinted in 1972 U.S. Code Cong. & Ad. News 3993, 4020; S.Rep. No. 970, 92nd Cong., 2d Sess., reprinted in 1972 U.S. Code Cong. & Ad. News 4092, 4126-27.

 This portion of the court’s Order of this date has been designated for publication.